Citation Nr: 1712453	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO. 09-46 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for type II diabetes mellitus, to include as being secondary to service-connected renal disorder and hypertension.

2. Entitlement to service connection for an eye disorder, to include as being secondary to diabetes, or, alternatively, as being secondary to service-connected renal disorder and hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to July 1976, and from January 1978 to August 1979. 

This appeal to the Board of Veterans' Appeals (Board) arises from an April 2008 rating decision by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA). The Veteran testified before the undersigned Veterans Law Judge via a videoconference hearing in August 2011. A transcript of that hearing has been included in the claims folder. 

The Board remanded this matter for additional development in January 2012 and February 2015. Most recently, the Board sought an opinion, as well as an addendum opinion, from a Veterans Health Administration specialist, which are of record.


FINDINGS OF FACT

1. The Veteran's diabetes mellitus did not manifest during service or within the first post-service year, and is not otherwise shown to be related to service or the service-connected hypertension and renal failure disabilities.

2. The Veteran's cataracts are secondary to his service-connected hypertension and renal failure.

CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in or aggravated during service, may not be presumed to have been incurred in or aggravated during such service, and is not proximately due to, the result of, or aggravated by service-connected hypertension and renal failure. 38 U.S.C.A. §§ 1101, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2. Cataracts are secondary to service-connected hypertension and renal failure. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. Notice letters issued in February 2008 and January 2012 satisfied VA's duty to notify.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims. The service treatment records are in the claims file, that the Veteran has not indicated that they are incomplete. Post-service VA treatment records, identified private treatment records, records from the Social Security Administration, and lay statements have been associated with the record. 

VA has afforded the Veteran multiple examinations, and, upon finding the evidence inadequate to reach a conclusion, sought in March 2016 a medical opinion from a Veterans Health Administration Specialist, which was received in June 2016, as well as an addendum opinion which the Board received in August 2016. The Veteran was given an opportunity to respond to the specialist's opinion the Board obtained. The record contains opinions with respect to both disabilities on appeal that are thorough and fully adequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). As the Veteran has not identified any additional evidence pertinent to the claims, to include any relevant nexus opinions concerning diabetes mellitus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

II. Service Connection

The Veteran asserts that his diabetes mellitus and eye disorder, manifested by cataracts, are related to his service-connected hypertension and renal failure, and therefore warrant service connection.

      A. Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases (including as diabetes mellitus) may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service. 38 U.S.C.A. §§ 1131, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309. Diabetes mellitus may also be presumptively service-connected if the Veteran served in certain areas where herbicide agents were used, such as Vietnam. Id.

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

		1. Diabetes Mellitus

As noted above, the Veteran asserts that his diabetes mellitus disability is secondary to his service-connected hypertension and renal disorder. See Hearing Transcript (Tr.), at 3. In a November 2016 Written Brief Presentation, however, his representative argues that it is possible that diabetes was present but undiagnosed in service, thus raising the question of direct service connection.  

			a. Direct Service Connection

As noted above, for direct service connection, the Veteran must show a current disability, evidence of an in-service injury or disease, and a relationship between the two. Holton, 557 F.3d at 1366.

The record is replete with documentation that the Veteran is diagnosed with diabetes mellitus, and thus has a current disability. His appeal therefore satisfies the first prong of service connection. 

The evidence does not, however, support a finding of an in-service incurrence of diabetes. At his August 2011 videoconference hearing, he stated that he was first diagnosed sometime around 1990. The medical evidence of record is somewhat in conflict with that statement; the first documentation in the claims file of that diagnosis is from July 2000, and a private medical record from April 2005 indicates that diabetes mellitus was present "< 5 yrs." Nevertheless, the Board will give the Veteran the benefit of the doubt, and find his statement of a 1990 onset to be credible, in that neither the July 2000 nor April 2005 records provide a definitive date of diagnosis. 

The Veteran testified at his videoconference hearing that he was shown to have sugar in his blood in service. See Tr. at 2. If true, that fact could raise questions about whether diabetes may have had its onset prior to 1990. He is, of course, competent to relate that a medical test documented sugar in his blood in service, Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011). Despite his competency in this area, however, the statement lacks credibility, in that it is inconsistent with the other evidence of record. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995). 

Specifically, there are no documented blood glucose tests in the service treatment records. Considering the nature of this type of test, the Board believes that a record of it would have been added to the service treatment records, had such a test actually occurred as described by the Veteran. This conclusion is supported by the fact that a similar test was documented in the service treatment records: in July 1979, the Veteran underwent a urinalysis, and in the results negative findings for glucose were recorded. As discussed in Section I, above, the Veteran has not suggested that the service treatment records are incomplete. As evidence of blood glucose tests are not included in the service treatment records, such records could normally be expected to be maintained in the record, and there is no suggestion that the service treatment records are incomplete, the Board considers that fact as evidence that such tests never occurred. Kahana, 24 Vet. App. at 438 (Lance, J., concurring) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred). 

His representative appears to acknowledge that the Veteran did not undergo blood glucose readings in service. In his November 2016 statement, the representative argued that one cannot know for certain that diabetes did not have its onset in service because "[o]ne cannot state that with certainty in the absence of blood glucose readings."

The Veteran also has not identified any post-service medical records prior to his diagnosis documenting sugar in his blood. Considering the service treatment records in conjunction with both the Veteran's own statement that he was not actually diagnosed with diabetes until about 1990, and the lack of medical records suggesting pre-diagnosis symptomatology, the Board finds that it is more likely that the Veteran is mistaken in his recollection that he was found to have sugar in his blood in service, and thus that his assertion to the contrary is not credible. Caluza, 7 Vet. App. at 511-12.

The Veteran's representative, in his November 2016 Written Brief Presentation, stated that "there should have been more caution in stating that the veteran positively did not have diabetes while on active duty." In support of that argument, he cited medical literature explaining that hypertension can be caused or aggravated by diabetes, and suggests that the development of hypertension in service was caused by the existence of an undiagnosed diabetes mellitus disease in service. While the fact that diabetes can cause hypertension is undisputed, the representative has not presented any evidence of such a relationship in this case. In short, his argument is completely speculative. He is not able to point to any evidence beyond the in-service onset of hypertension to support his claim, which he acknowledged in stating that only a blood glucose test could be conclusive. The Board takes judicial notice, in light of its regular review of medical records associated with the onset of hypertension, that hypertension is often incurred without any relation to a pre-existing diagnosis of diabetes mellitus. 

The determination that direct service connection is not warranted here is further supported by the findings of a March 2012 VA examiner, who concluded, based on physical examination, a review of the record, and factually accurate rationale, that there was no evidence to support a finding that diabetes had its onset during service. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008). 

There is likewise no evidence of a continuity of symptomatology such that service connection could be granted under 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339.

In conclusion, the Board finds that there is no probative evidence to support a finding that the Veteran's diabetes mellitus was incurred during his active duty. Direct service connection is not warranted. 38 C.F.R. § 3.303.

			b. Presumptive Service Connection

Considering the Veteran's assertion that his diabetes was diagnosed in about 1990, and that there is no evidence of the onset of diabetes before that time, the Board concludes that the disability did not have its onset within the first post-service year. Similarly, there is no evidence that the Veteran served in an area where herbicide agents were used. 38 C.F.R. §§ 3.307, 3.309. Service connection is thus not warranted on a presumptive basis.

			c. Secondary Service Connection

The question that remains, therefore, is whether his diabetes may have been caused or aggravated due to the service-connected hypertension or renal disorder. 

The Board acknowledges the Veteran's statement at his August 2011 hearing that his diabetes was caused by his hypertension. Unfortunately, whether diabetes is etiologically related (via causation or aggravation) to a disability such as hypertension is a complicated medical question. A layperson is not competent to address such a question; medical expertise is required. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The representative's November 2016 Written Brief Presentation accurately documents the fact that hypertension can be caused by diabetes, but provides no support for the Veteran's assertion that diabetes may be secondary to, or aggravated by, hypertension or a renal disorder. 

The record does not contain any medical opinions asserting that the Veteran's diabetes was caused or aggravated by hypertension or a renal disorder. There are medical opinions of record, however, that weigh against the claim.

A March 2012 opinion indicates that diabetes was not caused by hypertension or a renal disorder. In that opinion, Dr. A.P. clearly opines that "[h]ypertension, left ventricular dyskinesia or ED are not etiological factors for diabetes," and that while "[e]nd stage renal disease may cause impaired glucose metabolism but there is no such evidence in this patient. He has diabetes by history with treatment with oral hypoglycemic agents in the past normal Hemoglobin A1-c currently." While Dr. A.P.'s opinion fails to address the question of aggravation, the Board finds the opinion probative as to the question of causation, as he supported the opinion with an adequate rationale. Nieves-Rodriguez, 22 Vet. App. at 302.

A separate opinion from Dr. M.M., obtained by the Board in 2016, addresses the questions of both secondary causation and aggravation. In his June 2016 opinion, Dr. M.M. opined that "[w]hile hypertension and diabetes are two distinct medical conditions that are often identified in the same individuals there is no direct evidence that hypertension causes diabetes." He also opined that diabetes mellitus was not caused by the service-connected renal failure. In an August 2016 addendum opinion, Dr. M.M. opined that there was there was no evidence in the record from which he could conclude that the diabetes mellitus was aggravated beyond the natural progress of the disease by any service-connected disability, to include his hypertension and renal disorder. The Board finds Dr. M.M.'s opinion to be highly probative, in that it was based on a review of the record, provides sufficient rationale in support, and is not contradicted by any competent opinion in the record. Id. 

The Board acknowledges the cumbersome phraseology employed by Dr. M.M. in his June 2016 opinion and addendum. He stated with respect to secondary causation that "it is at least as likely as not that the patient's diabetes is NOT caused by the Veteran's service-connected renal failure." The language is problematic in that he used a double negative, and in that he only opined that diabetes was not secondary to renal failure, without stating clearly his opinion that it was not caused by hypertension. The Board has read the June 2016 and August 2016 opinions as a whole, however, and finds that Dr. M.M.'s conclusion is undebatable; it is his opinion that the Veteran's diabetes mellitus is not caused by or aggravated by either his service-connected hypertension or renal disorder. In support of this conclusion, the Board notes that elsewhere in his opinion, as discussed above, he states that there is no evidence that hypertension causes diabetes. While he may have transposed words in drafting a conclusion in an attempt to comply with the Board's request for an opinion, the Board has no trouble determining the clear intent to provide a negative etiology opinion when reading the opinion as a whole. Additionally, this reading of the opinion is consistent with other evidence of record, including the March 2012 negative secondary nexus opinion. The Board considered sending the matter back to Dr. M.M. a third time for a restatement of the opinion, but felt that to do so would be no more than a waste of time and would be a disservice to the Veteran and other veterans waiting for resolution of their appeals.

Without any probative evidence suggesting a causative or aggravational relationship between the Veteran's service-connected hypertension and/or renal disorder and his diagnosis of diabetes mellitus, the Board finds that service connection for diabetes on a secondary basis is not warranted.  38 C.F.R. § 3.310.

		2. Eye Disorder

The Veteran has a diagnosis of cataracts. An August 2016 opinion from Dr. M.M. concluded that it is as likely as not that cataracts are related to the Veteran's service-connected hypertension and renal disorder. In support of that opinion, he noted that the record failed to document diabetic retinopathy, and that his diabetes was well controlled with a single oral agent, thus making diabetes a less likely cause. He also noted the medically-recognized relationship between end stage renal disease and cataracts. The Board finds this opinion to be highly probative, in that its conclusions are supported with references to the record and published medical literature, and because it provides rationale for each of its included conclusions. Id.

Other opinions of record reached alternative conclusions. A February 2012 optometrist's opinion found that it was at least as likely as not that they were caused by diabetes. This opinion is less probative than the August 2016 opinion because it failed to address whether there was a relationship between cataracts and either hypertension or the renal disorder; merely finding a relationship to diabetes does not address all medical causation questions presented in this appeal. Id.

A July 2015 VA examiner opined that the cataracts are "age related, not secondary to military service." That opinion is completely inadequate, as the examiner failed to provide any support for the finding that the cataracts were age related. Likewise, he did not address whether the service-connected conditions may have aggravated the disability. Id. 

As there is a diagnosis of cataracts and a highly probative opinion relating the cause of those cataracts to the service-connected hypertension and renal disorder, the Board finds that service connection for cataracts is warranted.  38 C.F.R. §§ 3.303, 3.310.


ORDER

Entitlement to service connection for type II diabetes mellitus is denied.

Entitlement to service connection for an eye disorder is granted.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


